LOGO [g267066ex10a_pg1.jpg]   Exhibit 10(a)

TO: [PARTICIPANT NAME]

PARKER-HANNIFIN CORPORATION

NON-EMPLOYEE DIRECTORS’

RESTRICTED STOCK AWARD AGREEMENT (RS-00_NED)

The Human Resources and Compensation Committee of the Board of Directors
(“Committee”) of Parker-Hannifin Corporation (“Company”) has awarded you the
following number of restricted shares of Company Common Stock (“Shares”) under
the Parker-Hannifin Corporation Amended and Restated 2004 Non-Employee
Directors’ Stock Incentive Plan (“Plan”) and subject to the Parker-Hannifin
Corporation Non-Employee Directors’ Restricted Stock Award Terms and Conditions
(RS-00_NED) (“Terms and Conditions”):

 

Issue Date

   Number of Shares  

[Grant Date]

     [Number Granted ] 

Vesting Date. Except as otherwise provided in the Terms and Conditions, the
restrictions on the Shares will lapse on the date of the next Annual
Shareholders’ Meeting of the Company that occurs after the Issue Date (“Vesting
Date”).

Your Action Items. Please take the following actions:

 

•  

Before you accept your grant, click on the links below to review the Terms and
Conditions and the Plan, which govern this award.

 

•  

Accept the Terms and Conditions and execute this Agreement by clicking on the
“Accept” button below.

 

•  

Inform the Company of any change in address or contact information, as
necessary.

Non-Employee Directors’ Restricted Stock Award Terms and Conditions (RS-00_NED)

Amended and Restated 2004 Non-Employee Directors’ Stock Incentive Plan

To view the most recent Annual Report, please click here

To view the most recent Proxy Statement, please click here

To view the 2004 Non-Employee Directors Stock Plan Prospectus, please click here